DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2022 was filed after the mailing date of 5/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image group acquisition unit, image analysis unit, imaging number count unit, imaging frequency calculation unit, and information suggestion unit in claims 1 and 11; region information reception unit in claims 2 and 12; image extraction unit in claims 3 and 13; suggestion decision unit in claims 6 and 15; suggestion draft creation unit in claims 7 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 9, 11, 12, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manico et al (US20170351417) in view of Loui et al (US20170193588) and Brown et al (US7822635).
Regarding claim 1, Manico teaches an information suggestion system comprising: 
an image group acquisition unit that acquires image groups of a plurality of users stored in an online storage (para. [0007], [0042], a predictive curator analyzes a user's media assets, transaction data, calendar entries, trends, behavioral patterns to predict and pre-emptively build digital media-centric products using the user's collections of images, with minimal or no active participation by the user. The user's collections of media assets may be retrieved from files on the user's device, cloud-based photo library, or other libraries shared among other individuals and grouped into thematic products; Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques); 
an image analysis unit that detects an imaging location of each image included in the image groups of the plurality of users and an object appearing in the each image by analyzing the each image (para. [0038], [0040], [0223], For example, a cellular phone, tablet, or digital camera may include location data from a Global Positioning Systems (GPS) or cell tower triangulation, orientation and inertia sensors, or a digital compass, accurate automatically set and updated time and date; processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes); The organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations); and
an imaging frequency calculation unit that calculates an imaging frequency of the same-type images from the imaging number of the same-type images for each of the same-type images in the image groups of the plurality of users (para. [0042], [0045], In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques; The tags may be further weighted, based upon their frequency of occurrence and their associated confidence scores),
wherein same-type image information related to the same imaging location and the same object of a same-type image of which the imaging number and the imaging frequency satisfies a predetermined condition (para. [0048], [0057],  Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year; When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest).

Manico fails to teach an imaging number count unit that counts an imaging number of a same-type image for each of same-type images which are captured at a same imaging location and in which a same object appears in the image groups of the plurality of users.
However Loui teaches counting an imaging number (para. [0038], Event-based metadata refers to features of the image file 60 detected on an event level. For example, the event level may include the temporal duration of the event, the number of images in the event (e.g., via analysis of a photo album created on social media, via analysis of several image files 60 created over a time period), event user tags (e.g., via analysis of hash tags or captions on social media), event category information, or the like) of a same-type image for each of same-type images which are captured at a same imaging location and in which a same object appears in the image groups of the plurality of users (para. [0010], [0027], creating an input profile corresponding to the metadata extracted from the image files of the digital image collection;  the method may evaluate metadata of the image file (both recorded and derived) to generate an image profile of the image file including information such as the time and date of creation, location, presence of human faces, and the like. For example, the product profile may include rules pertaining to theme elements, preferred number of photos, time of year, and the like to characterize the consumer product).
Therefore taking the combined teachings of Manico and Loui as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Loui into the system of Manico. The motivation to combine Loui and Manico would be to simplify the review and purchase process for the user (para. [0076] of Loui).

Manico also fails to teach an information suggestion unit that suggests same-type image information to a product provider related to the same-type image information among a plurality of product providers.
However Brown teaches suggesting same-type information to a product provider related to the same-type information among a plurality of product providers (col. 6 lines 22-28, consumer preferences for a particular user are preferably transmitted from computer system 10 to multiple diverse retailer server systems 80a-80n. The multiple diverse retailer server systems 80a-80n may compare the user's consumer preferences with products and/or services offered by the retailer and transmit a specialized offering of products and/or services to the user).
Therefore taking the combined teachings of Manico and Brown as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Brown into the system of Manico. The motivation to combine Brown and Manico would be to personalize services and products to a user to improve customer service (col. 2 lines 51-58 of Brown).


Regarding claim 2, the modified invention of Manico teaches an information suggestion system further comprising: 
a region information reception unit that receives information on a region which is provided from each of the plurality of product providers (col. 2 lines 59-64 of Brown) and corresponds to at least one region of a geographical region or a business region in which the same-type image information is desired (col. 11 lines 24-28 and col. 13 lines 55-62 of Brown), 
wherein the information suggestion unit suggests the same-type image information of the same-type image of which the imaging number and the imaging frequency satisfy the predetermined condition (para. [0048], [0057] of Manico, Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year; When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest) to a product provider who provides information on a region (col. 6 lines 22-28 of Brown, consumer preferences for a particular user are preferably transmitted from computer system 10 to multiple diverse retailer server systems 80a-80n. The multiple diverse retailer server systems 80a-80n may compare the user's consumer preferences with products and/or services offered by the retailer and transmit a specialized offering of products and/or services to the user) corresponding to a region including at least one of the same imaging location or the same object of the same-type image of which the imaging number and the imaging frequency satisfy the predetermined condition (para. [0010], [0027] of Loui, creating an input profile corresponding to the metadata extracted from the image files of the digital image collection;  the method may evaluate metadata of the image file (both recorded and derived) to generate an image profile of the image file including information such as the time and date of creation, location, presence of human faces, and the like. For example, the product profile may include rules pertaining to theme elements, preferred number of photos, time of year, and the like to characterize the consumer product).


Regarding claim 7, the modified invention of Manico teaches an information suggestion system further comprising: 
a suggestion draft creation unit that creates a suggestion draft including information related to the same object of the same-type image of which the imaging number and the imaging frequency satisfy the predetermined condition (para. [0048], [0057] of Manico, Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year; When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest) and a condition for suggesting the same-type image information of the same-type image of which the imaging number and the imaging frequency satisfy the predetermined condition to one or more users (para. [0057] of Manico, When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest), 
wherein the information suggestion unit transmits the suggestion draft to the product provider (col. 6 lines 22-28 of Brown, consumer preferences for a particular user are preferably transmitted from computer system 10 to multiple diverse retailer server systems 80a-80n. The multiple diverse retailer server systems 80a-80n may compare the user's consumer preferences with products and/or services offered by the retailer and transmit a specialized offering of products and/or services to the user) related to the same-type image information of the same-type image of which the imaging number and the imaging frequency satisfy the predetermined condition (para. [0048], [0057] of Manico, Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year; When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest).


Regarding claim 9, the modified invention of Manico teaches an information suggestion system wherein, in a case where a predetermined period elapses (any amount of time is interpreted to be a predetermined period, such as one second) after the same-type image of which the imaging number and the imaging frequency satisfy the predetermined condition (para. [0048], [0057] of Manico, Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year; When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest) is previously uploaded to the online storage in one image group of one user (para. [0040] of Manico, In some embodiments, processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor. In addition, to create virtual and physical products, multimedia assets may be uploaded as needed from related participating users for incorporation), the information suggestion unit suggests to the product provider related to the same-type image information of the same-type image of which the imaging number and the imaging frequency satisfy the predetermined condition to suggest information on a product (col. 6 lines 22-28 of Brown, consumer preferences for a particular user are preferably transmitted from computer system 10 to multiple diverse retailer server systems 80a-80n. The multiple diverse retailer server systems 80a-80n may compare the user's consumer preferences with products and/or services offered by the retailer and transmit a specialized offering of products and/or services to the user) related to the same-type image information of the same-type image of which the imaging number and the imaging frequency satisfy the predetermined condition to the one user (para. [0057] of Manico, When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest).


Regarding claim 11, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 12, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 16, the claim recites similar subject matter as claim 7 and is rejected for the same reasons as stated above.


Regarding claim 18, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Regarding claim 20, the claim recites similar subject matter as claim 11 and is rejected for the same reasons as stated above. Furthermore, Loui teaches a non-transitory computer-readable medium with computer-executable instructions stored thereon executed by one or more processors to perform a method (para. [0012] of Loui).

Related Art
Droege et al (US20180189729) teaches maintain user profiles, including user preferences, and determining suggestions regarding available items using the user profiles (para. [0021]).
Kong et al (US20140258271) teaches providing a user with suggestions based on indicated preferences, frequency of searches or time viewing specific images (para. [0031]).


Allowable Subject Matter
Claims 3-6, 8, 10, 13-15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663